Citation Nr: 0006650	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  97-12 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from February 1971 to 
December 1973.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the RO.  

The veteran failed to appear for a hearing before a Member of 
the Board scheduled in Washington, D.C. scheduled at his 
request in October 1999.  



FINDINGS OF FACT

The veteran's claim that he currently suffers from PTSD due 
to service is plausible.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5107(a), 7104 (West 1991 & Supp. 1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Statutory law as enacted by the Congress charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim. 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  This threshold requirement is 
critical since the duty to assist a veteran with the 
development of facts does not arise until the veteran has 
presented evidence of a well-grounded claim.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 505 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) as "a plausible claim, one which is meritorious on 
its own or capable of substantiation."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Where the determinative issue 
involves a question of medical causation or diagnosis, 
medical evidence to the effect the claim is "plausible" or 
"possible" is required.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  A claimant cannot meet this burden merely 
by presenting lay testimony because lay persons are not 
competent to offer such medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions concerning medical diagnosis or causation cannot 
constitute evidence to render a claim well grounded under 
§ 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

According to the Court in Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), a well-grounded claim of service connection 
requires competent evidence of the following: i) current 
disability (through medical diagnosis); ii) incurrence or 
aggravation of a disease or injury in service (through lay or 
medical evidence) and; iii) a nexus between the inservice 
injury or disease and the current disability (through medical 
evidence).  Moreover, the truthfulness of evidence offered by 
the veteran and his representative is presumed in determining 
whether a claim is well grounded.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  

In this case, the claims folder contains the veteran's 
statements of stressors during his service in the Republic of 
Vietnam.  He reported initially that, in January or February 
1972, there had been an explosion that caused his barracks to 
collapse.  He reported that he saw the remains of civilian 
children and adult who were killed in the incident.  He also 
reported that, in April 1972, after being attacked by ARVN 
soldiers and hit on the head with a brick, he fought back 
with a knife and killed two men.  He indicated that he was 
assisted during the fight by Specialist James Brooks.  

The record contains a February 1995 VA report of 
Psychological testing as part of the VA Posttraumatic Stress 
Disorder Program.  The veteran reported killing a man in 
self-defense and witnessing dead bodies of adults and 
children following a rocket attack that caused him to feel 
afraid for his own life.  That report noted a diagnosis of 
PTSD.  

As noted hereinabove, in determining whether an application 
for benefits is well grounded, the truthfulness of evidence 
offered by the veteran and his representative is presumed.  
King at 21.  The evidence currently before the Board includes 
medical evidence suggesting that the veteran currently 
suffers from PTSD, the veteran's claimed in-service stressor 
events which are presumed credible, and medical evidence 
linking the PTSD to events in service.  

The veteran's claim therefore meets the requirements set 
forth by the Court in Caluza.  Accordingly, the Board finds 
the veteran has submitted a well-grounded claim of service 
connection for PTSD.  



ORDER

As the veteran has submitted a well-grounded claim of service 
connection for PTSD, the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.  



REMAND

As discussed, the veteran asserts that he suffers from PTSD 
due to incidents in service which include witnessing a rocket 
attack which killed civilians and killing two men in self-
defense after being attacked.  

In January 1997, the U.S. Armed Services Center for the 
Research of Unit Records (USASCRUR) responded to the RO's 
requests for verification of the veteran's reported 
stressors.  Copies of the 1971 unit history for the 765th 
Transportation Battalion and extracts of the Operation 
Report- Lesson Learned (OR-LL's) for the period from October 
1971 to June 1972 were furnished.  It was noted that the OR-
LL's documented attacks during the reporting period but the 
U.S. Army Casualty files did not show that a Staff Sergent 
Washington or a Sergent Collins had been killed in action as 
reported by the veteran.  In addition, no verification was 
made regarding the alleged killing of two ARVN soldiers in 
self-defense by the veteran.  

On the March 1997 VA form 9, the veteran indicated that he 
had requested verification of the reported stressors from 
other participants.  In a June 1997 letter, the veteran's 
representative indicated that a negative response had been 
received from the U.S. Army Locator Service.  It is unclear 
whether the veteran has received any other statements 
verifying the contended stressors.  

The Board notes that, since the veteran has been found to 
have submitted a well-grounded claim, VA has a duty to assist 
the veteran in the development of facts pertaining to his 
claim. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining all relevant medical records. Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  The duty to assist also 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  

During the course of the veteran's appeal, the regulation 
governing service connection for PTSD was amended, 38 C.F.R. 
§ 3.304(f), in accordance with the Court's decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997).  The effective date of the 
changes in the regulation was March 7, 1997.  The Board notes 
that the Court has held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply unless Congress provided otherwise or permitted the 
Secretary to provide otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  

In addition, the Board notes that in cases where a veteran 
alleges that he has PTSD due to a non-combat personal assault 
that he sustained during service, the Court has recently 
issued directives to be followed in the recent case of Patton 
v. West, 12 Vet. App. 272 (1999).  Specifically, the Court 
specified that consideration of the special evidentiary 
procedures for PTSD claims based on personal assault that 
were established in February 1996 in VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, Paragraph 5.14(c) (Feb. 20, 
1996), must be made.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
PTSD since April 1995.  The RO should 
request the veteran to furnish signed 
authorizations for release of any private 
medical records, if applicable.  The RO 
should obtain all identified private 
medical records and any additional VA 
medical records that have not been 
previously secured and incorporate them 
into the claims folder.  

2.  Then, the RO should take appropriate 
steps to ask the veteran to specifically 
submit lay/comrade statements which 
support his report of the alleged 
stressors.  The RO again should be asked 
to provide comprehensive information 
concerning the in-service stressor events 
he feels support the claimed PTSD.  

3.  Then, based on all of the stressor 
information provided , the RO should 
prepare a summary of all claimed 
stressors.  The summary of stressors and 
alleged combat exposure, with specific 
details regarding the veteran's alleged 
stressors and combat exposure, and all 
associated documents, should be sent to 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  That 
agency should be requested to provide any 
information which might corroborate the 
veteran's alleged combat and stressors, 
including operational orders and other 
pertinent reports pertaining to the 
veteran's units.  The responses from 
USASCRUR should be associated with the 
claims folder.  

4.  The RO should schedule the veteran 
for a VA psychiatric examination in order 
to ascertain whether he currently suffers 
from PTSD.  If the examiner finds that 
the veteran is suffering from PTSD, then 
any specific stressor that support the 
diagnosis should be identified.  All 
indicated testing should be done in this 
regard.  The claims folder should be made 
available to the examiner for review.  

5.  Upon completion of the development 
requested hereinabove, the veteran's 
claims should be reviewed by the RO.  The 
RO should readjudicate the issue of 
service connection for PTSD under both 
the old and new versions of 38 C.F.R. § 
3.304(f), in light of the Cohen case and 
in accordance with the recent case of 
Patton v. West, 12 Vet. App. 272 (1999) 
and the special evidentiary procedures 
for PTSD claims based on personal assault 
contained in the VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, 
Paragraph 5.14(c) (Feb. 20, 1996).  If 
any action taken remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and should be given 
an opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



